Citation Nr: 0204142	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  98-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for a disorder 
manifested by memory problems.  

4.  Entitlement to service connection for a disorder 
manifested by weight loss.  

5.  Entitlement to service connection for a disorder 
manifested by fatigue.  

6.  Entitlement to service connection for a disorder 
manifested by insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1978 
to April 1991.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

In his October 1998 Substantive Appeal, the appellant 
appeared to raise the issues of entitlement to service 
connection for disorders involving his legs, testicles, 
stomach, low back, and neck.  These issues are referred to 
the RO for appropriate action because they have not been 
developed by the RO, and they are not inextricably 
intertwined with the issues on appeal.  See Flash v. Brown, 8 
Vet. App. 332 (1995).  The Board notes that service 
connection was denied for a low back disorder by a September 
1995 rating decision, and the appellant did not timely 
perfect an appeal of that claim following receipt of a 
Statement of the Case in March 1996.  Therefore, regarding an 
apparent claim for service connection for a low back 
disorder, the appellant should be informed that he would need 
to provide new and material evidence to reopen the previously 
denied claim regarding his low back.    

FINDINGS OF FACT

1.   The appellant is shown to have a headache disorder that 
began in service.  

2.  An acquired psychiatric disorder is not shown to have 
been present in service or thereafter.  

3.  A disorder manifested by memory problems is not shown to 
have been present in service or thereafter.  

4.  A disorder manifested by weight loss is not shown to have 
been present in service or thereafter.  

5.  A disorder manifested by fatigue is not shown to have 
been present in service or thereafter.  

6.  A disorder manifested by insomnia is not shown to have 
been present in service or thereafter.  

CONCLUSIONS OF LAW

1.  A headache disorder was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159, and 3.326.  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45620, 
45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326.  

3.  A disorder manifested by memory problems was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 
45620, 45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326.  

4.  A disorder manifested by weight loss was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 
45620, 45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326.  

5.  A disorder manifested by fatigue was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45620, 
45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326.  

6.  A disorder manifested by insomnia was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45620, 
45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board is satisfied that the requirements provided by VCAA 
have been met in this case.  The record shows that through 
the statement of the case, and the supplemental statements of 
the case, the appellant was informed of the specific laws and 
regulations governing entitlement to the benefits he seeks.  
Further, he has been advised of the evidence considered in 
connection with his claims, and the RO appears to have 
undertaken the efforts necessary to obtain those records the 
appellant has identified as relevant.  Likewise, the 
appellant's service medical records have been associated with 
the claims file, together with reports of examinations 
conducted for VA purposes in connection with this appeal.  
The appellant has not indicated that there are any further 
relevant documents that are available, and that have not been 
obtained.  Under these circumstances, it may be concluded 
that VA's obligation to provide appropriate notice to the 
appellant and to develop his claim has been satisfied.  

The appellant asserts that he experiences psychiatric 
problems, memory problems, weight loss, headaches, fatigue, 
and insomnia, and that each of these conditions is due to an 
undiagnosed illness that developed as a result of his 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  The 
December 31, 2001, deadline for compensable postservice 
manifestations of a disability was extended to December 31, 
2006.  See 66 Fed.Reg. 56614-56615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)).

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs or 
symptoms; (7) neuropyschological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1)affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

Although service connection may be granted for signs or 
symptoms which may be manifestations of undiagnosed illness, 
under 38 C.F.R. § 3.317(a), the Board notes that this 
regulation pertains exclusively to Persian Gulf veterans.  
The evidence in this case shows that the appellant did not 
serve in the Southwest Asia theater of operations during the 
Persian Gulf War, and therefore, is not considered to be a 
"Persian Gulf" veteran.  By his own testimony at a January 
2001 Travel Board hearing, he indicated that he had not 
served in Southwest Asia with his unit during the Persian 
Gulf War because he had stayed behind in Germany due to 
various problems, including physical disability.  Thus, the 
provisions of 38 C.F.R. § 3.317(a) are not applicable to the 
appellant's claims.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102).  

I.  A Headache Disorder

Service medical records show that the appellant complained of 
frequent headaches on examinations performed in October 1980, 
January 1982, and February 1985.  In December 1985, he was 
diagnosed with muscle tension, vascular headaches.  In April 
1986, he was treated for a headache associated with oral 
surgery.  In September 1988, he was treated for headaches, 
and the assessment was migraine headaches.  The diagnoses 
listed on a February 1989 periodic examination included 
migraine headaches.  

At the September 1996 VA medical examination, the appellant 
complained of throbbing headaches over the left forehead and 
temple.  He reported that the treatment for his headaches in 
service had included Morphine on one occasion in Virginia and 
Panadol in Germany.  He further reported that he had been 
diagnosed with migraine-type headaches, and that staying in 
the dark would relieve them.  The diagnosis was migraine 
headaches.  

After careful and longitudinal review of the evidence 
presented in this case, which shows that the appellant was 
treated for migraine headaches in service, and that the in-
service diagnosis of migraine headaches was subsequently 
confirmed by the VA during an examination in 1996, the Board 
finds that there is an approximate balance of the positive 
and negative evidence with regard to the claim for service 
connection for a headache disorder.  Therefore, because an 
appellant is extended the benefit of the doubt when the 
evidence is in equipoise the Board concludes that service 
connection is warranted for a migraine headache disorder.  

II.  An Acquired Psychiatric Disorder

Service medical records show that the appellant was seen in 
July 1980 with complaints of insomnia and visual problems, 
for which a provisional diagnosis of stress problems was 
reported.  In July 1990, he was diagnosed as having an 
adjustment disorder with a depressed mood.  

A VA psychiatric examination was performed in September 1996, 
and the appellant was diagnosed with antisocial personality 
traits.  A subsequent psychological evaluation in October 
1996 noted that the appellant had not served in Southwest 
Asia during the Persian Gulf War, and it was felt that he was 
undergoing a moderate emotional disturbance characterized by 
depression, irritability, and impulsive behavior.  The 
psychologist stated that the appellant's history and symptoms 
were, at the present time, too vague to arrive at any 
diagnosis, although there was a strong possibility of a 
personality disorder.  

VA received lay statements from the appellant's mother, 
brother, sister, former spouse, and pastor in September 1997, 
which described the appellant's change in personality during 
the latter years of his military service and thereafter.  At 
the January 2001 Travel Board hearing, the appellant stated 
that his initial treatment for a nervous disorder had been in 
1996.  

After careful review of the appellant's service and 
postservice medical records, along with the hearing testimony 
and the lay statement from family and friends, the Board has 
determined that the competent evidence does not show that he 
has an acquired psychiatric disorder that is related to his 
period of military service.  There is no current diagnosis of 
any acquired psychiatric disorder.  The only diagnoses, both 
in service (adjustment disorder) and thereafter (antisocial 
personality traits), pertain to personality disorders, which 
are not diseases within the meaning of applicable legislation 
for which service connection may be granted.  See 38 C.F.R. 
§ 3.303(c).  The Board notes that the appellant made no 
mention of any psychiatric problems at a February 1991 VA 
medical examination, and, by his own admission at the January 
2001 Travel Board hearing, he indicated that he first 
received treatment for a nervous disorder in 1996.  
Therefore, the Board is unable to identify a basis to grant 
service connection for an acquired psychiatric disorder.  

III.  A Disorder Manifested by Memory Loss

Service medical records do not show any treatment or finding 
of a disorder manifested by memory loss.  Nor does the 
postservice medical evidence (VA examination reports dated in 
February 1991 and September 1996 and VA outpatient records 
dated from 1989 to 1995) demonstrate that the appellant has a 
disorder manifested by memory loss.  

Although the lay statements from the appellant's mother and 
former spouse indicated that the appellant would forget 
things, the Board finds that there is no competent medical 
evidence that indicates he had a disorder manifested by 
memory loss during service, or that he currently has such a 
disorder that is related to service.  Hence, the Board is 
unable to identify a basis to grant service connection for a 
disorder manifested by memory loss.  

IV.  A Disorder Manifested by Weight Loss

Service medical records do not show any treatment or finding 
of a disorder manifested by weight loss.  A review of several 
physical examinations in service show that his weight was 122 
pounds at entrance onto active duty, 145 pounds in February 
1980, 133 pounds in January 1982, 138 pounds in February 
1985, and 131 pounds in January 1989.  

There is no postservice medical evidence that indicates 
treatment or finding of a disorder manifested by weight loss.  
At the February 1991 VA examination, the appellant weighed 
138 pounds, whereas he weighed 130 pounds at the September 
1996 examination.  

While the appellant's former spouse indicated in her lay 
statement that she had noticed the appellant's loss of 
weight, the Board finds that there is no competent medical 
evidence that indicates he had a disorder manifested by 
weight loss during service, or that he currently has such a 
disorder that is related to service.  The appellant's weight 
in 1996 was eight pounds more than when he first entered 
military service.  Hence, the Board is unable to identify a 
basis to grant service connection for a disorder manifested 
by weight loss.  

V.  Fatigue

Service medical records do not show any treatment or finding 
of a disorder manifested by fatigue.  Nor does the 
postservice medical evidence (VA examination reports dated in 
February 1991 and September 1996 and VA outpatient records 
dated from 1989 to 1995) indicate treatment or finding of a 
disorder manifested by fatigue so as to demonstrate that the 
appellant has such a disorder.  

Notwithstanding the lay statement from the appellant's former 
spouse that indicated he gets tired during the day, the Board 
finds that there is no competent medical evidence that shows 
he had a disorder manifested by fatigue during service, or 
that he currently has such a disorder that is related to 
service.  Thus, the Board is unable to identify a basis to 
grant service connection for a disorder manifested by 
fatigue.  

VI.  Insomnia

Although service medical records show a complaint of insomnia 
in July 1980, subsequently dated records do not reveal any 
treatment or finding of a disorder manifested by insomnia.  
Nor does the postservice medical evidence (VA examination 
reports dated in February 1991 and September 1996 and VA 
outpatient records dated from 1989 to 1995) demonstrate that 
the appellant has a disorder manifested by insomnia.  

While the appellant's former spouse noted in her lay 
statement that the appellant had problems with insomnia, the 
Board finds that there is no competent medical evidence that 
indicates he had a disorder manifested by insomnia during 
service, or that he currently has such a disorder that is 
related to service.  Hence, the Board is unable to identify a 
basis to grant service connection for a disorder manifested 
by insomnia.  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences memory loss, weight loss, 
fatigue and insomnia that are due to his military service.  
However, the evidence does not establish that he possesses 
medical expertise.  Therefore, he is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the absence of competent evidence of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current diagnosis of 
memory loss, weight loss, fatigue or insomnia, as noted 
above, the Board concludes that the claims for service 
connection for such disorders are denied.  

ORDER

Service connection is granted for a headache disorder.  

Service connection is denied for an acquired psychiatric 
disorder, a disorder manifested by memory problems, a 
disorder manifested by weight loss, a disorder manifested by 
fatigue, and a disorder manifested by insomnia.  


		
	JOAQUIN AGUAYO PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

